t c memo united_states tax_court estate of donald h ray deceased patricia g ray independent executrix and patricia g ray petitioners v commissioner of internal revenue respondent cipriano dominguez and the estate of isabel dominguez deceased cipriano dominguez independent executor petitioners v commissioner of internal revenue respondent docket nos filed date thomas e redding for petitioners dennis m kelly for respondent memorandum findings_of_fact and opinion clapp judge respondent determined additions to petitioners' federal income taxes as follows docket no - estate of donald h ray deceased patricia g ray independent executrix and patricia g ray additions to tax sec sec sec sec sec year a a a -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- determined as an alternative to sec_6659 docket no - cipriano dominguez and the estate of isabel dominguez deceased cipriano dominguez independent executor additions to tax sec sec sec sec year a a dollar_figure dollar_figure dollar_figure dollar_figure determined as an alternative to sec_6659 respondent assessed deficiencies in income taxes attributable to the settlement of petitioners' partnership items separate notices of deficiency upon which these cases are based were issued for additions to tax there is no dispute that petitioners settled the partnership items and having done so petitioners' share of those items became nonpartnership_items sec_6231 the only question is whether the notices of deficiency for additions to tax were issued prior to the expiration of the applicable_period of limitations for assessment we hold that respondent issued notices of deficiency as to the additions to tax at issue in these cases prior to the expiration of the period of limitations for assessment all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact these cases are consolidated for trial briefing and opinion some of the facts have been stipulated and are found accordingly we incorporate by reference the stipulation of facts and attached exhibits petitioners are the estate of donald h ray mr ray deceased patricia g ray mrs ray independent executrix and patricia g ray and cipriano dominguez and the estate of isabel dominguez mrs dominguez deceased cipriano dominguez independent executor at the time the petition was filed in docket no mrs ray resided in arlington texas at the time the petition was filed in docket no the dominguezes resided in arlington texas in mr ray mrs dominguez and robert f breese breese began investing together in various entities breese is a certified_public_accountant with a bachelor's degree in business administration in accounting however he does not actively practice in accounting they formed rdb joint_venture rdb a texas general_partnership and breese managed rdb's investments mr ray died in date and prior to that time mrs ray did not actively participate in the rays' investments mrs dominguez died in date rdb was a partner of valley cable ltd valley cable a texas limited_partnership and valley cable was subject_to the unified_audit and litigation procedures set forth in sec_6221 through the tefra provisions enacted by the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 and amended retroactively by the deficit_reduction_act_of_1984 publaw_98_369 sec p 98_stat_494 rdb was a pass-thru_partner as defined in sec_6231 mr ray mrs dominguez and breese were indirect partners of valley cable as defined in sec_6231 due to their ownership_interest in rdb in mr ray mrs dominguez and breese were partners in joint_venture a general_partnership and rdb transferred its interest in valley cable to r d b investments ii inc was not a partner in valley cable during the taxable years or and all references to r d b investments ii inc refer to rdb with respect to the taxable_year and refer to with respect to the taxable_year all actions taken in the name of r d b investments ii inc were intended to be treated as the actions of rdb and with respect to the taxable years and respectively for convenience we will refer to rdb and r d b investments ii inc as rdb respondent designated valley cable a litigation project case and assigned valley cable to a litigation project referred to as southern cable respondent assigned peter palka palka as the project appeals officer and albert balboni balboni as the project attorney on southern cable thomas e redding redding was a taxpayer_representative in the southern cable project and he is also counsel for petitioners in these cases on date respondent issued to valley cable a notice of final_partnership_administrative_adjustment fpaa for the taxable_year and on date respondent issued to valley cable an fpaa for the taxable_year after learning that respondent was challenging the tax deductions claimed by valley cable breese took the necessary steps to include rdb in a group formed to challenge respondent's determinations redding was counsel for that group victor m wilder wilder tax_matters_partner tmp for valley cable timely filed petitions for readjustment of partnership items under sec_6226 with respect to valley cable's and taxable years in a letter dated date palka letter palka mailed to wilder a form 870-l ad settlement agreement for partnership adjustments and affected items form 870-l ad with a corresponding schedule of adjustments for valley cable's taxable_year a separate palka letter sent to mr wilder dated date contained a form 870-l ad and corresponding schedule of adjustments for valley cable's taxable_year rdb also received a copy of the palka letter along with a copy of the form 870-l ad the relevant portion of the palka letter states dear mr wilder the appeals_office has completed settlement negotiations on the valley cable partnership and the results of those negotiations are shown on the enclosed form 870-l ad and attached schedule of adjustments we believe this settlement is a fair and equitable resolution of the adjustments as a partner in the partnership you have the right to participate in the settlement you may either agree to the settlement of both the penalties and the partnership items or agree to the settlement of only the partnership items penalties include interest under sec_6621 of the internal_revenue_code the following instructions explain how you should sign the settlement agreement form 870-l ad to show the extent of your agreement if you agree to both the partnership adjustments and penalties please sign parts i and ii of form 870-l ad this will allow us to close your case with finality on both the penalty and partnership items if you agree only to the settlement of the partnership items please sign part i of form 870-l ad this will allow us to close your case with finality for the partnership items only and will leave open any penalty issues a separate report on the penalties will be mailed to you later which will allow you to either file a petition to the united_states tax_court or to file a protest requesting further appeals consideration however it is unlikely that the offer shown in the agreement will be changed unless you are able to submit facts not previously considered by the appeals_office if you do not agree to the settlement of the partnership items a notice of final_partnership_administrative_adjustment will be mailed to you on these items this notice will allow you to file a petition with the united_states tax_court the claims_court or a federal district_court where the partnership's principal_place_of_business is located this notice will be mailed to you if we have not heard from you within days as we will assume you do not agree with the settlement if penalties have been asserted they will not be included in the notice but will be included in a separate report which will be mailed to you after the partnership proceedings are concluded if you wish to accept this settlement as explained above the signed agreement form with the attached schedule of adjustments must be returned within days from the date of this letter if a joint_return was filed both spouses must sign the form see instructions on the form the adjustments shown on the enclosed agreement form are partnership adjustments you may determine your share of these adjustments by multiplying your percentage of partnership profit of sic loss times the total adjustments once this settlement is accepted for the commissioner the service_center will compute your tax_liability and send you a bill for any additional_amounts please contact the person whose name and number are shown above if you have any questions regarding this settlement offer a copy of the form 870-l ad parts i and ii is attached to this opinion as an appendix breese reviewed the palka letter but it did not make sense to him at the time so breese contacted redding and asked what was going on in a letter dated date from redding to balboni redding highlighted what he perceived to be inaccuracies in the palka letter including the statement that if the partners do not agree to the settlement of the partnership items within days an fpaa will be issued when the palka letter was mailed respondent had already issued an fpaa and the tmp for valley cable had already filed a petition in this court in a letter to redding dated date balboni stated that the palka letter was computer generated that it was incorrect and it should not have been sent in that form in that same letter balboni stated in order to clear up any potential misunderstanding caused by the palka letter in these cases i am willing to write and send a letter to each of the partners of valley cable ltd or their known representative which clarifies the settlement offer and the deadline for its acceptance in an attempt to clarify the palka letter balboni sent a letter dated date balboni letter to the partners of valley cable that letter also was sent to redding as counsel for wilder the balboni letter stated dear sir madam i am the attorney representing the government in the above-referenced cases our records indicate that you are a partner in valley cable ltd it has just been brought to my attention that you have received a letter from the austin compliance center which communicates an offer by the government to settle the above-referenced cases because that form letter is not entirely correct i am taking the unusual step of writing to you in an attempt to clarify the terms of the settlement and also to set the final deadline for accepting the offer if you are represented in this matter please forward this letter to your representative at once the form letter states that if you do not agree to the settlement offer within days a notice of final partnership administrative adjustments will be issued this statement is incorrect because such a notice has already been issued for both the and taxable years both years are presently docketed before the united_states tax_court as referenced above although the balance of the compliance center letter is correct i want to clarify the terms of the settlement as well as the manner and time-frame for accepting the settlement first the settlement offer that you received may appear confusing at first glance because it is embodied in a schedule of partnership adjustments the bottom line of the settlement offer however is that all of the items reflected on your income_tax returns for the taxable years and which flow from your interest in valley cable ltd will be removed from those returns you will be allowed an ordinary deduction in equal to your partnership percentage of of the total cash invested in the partnership as determined at the partnership level second the settlement offer also contains certain concessions by the government with respect to the penalties which have been recommended by the examination_division in connection with your participation in valley cable ltd the penalties are not at issue in the partnership proceeding but be advised that the offer to settle them will expire at the same time as the offer for the partnership items in due course a statutory_notice_of_deficiency will be issued to you for the full amount of the recommended penalties if you choose not to accept the government's offer while it is available third the settlement offer can only be accepted by you if you and your spouse if a joint_return was filed execute the form 870-l ad previously sent to you by the compliance center and forward it to mr peter palka in an envelope postmarked no later than date which date is the final deadline for accepting the offer if the form 870-l ad is altered in any way or if it is accompanied by a cover letter containing any conditions to the settlement it will be considered a counter-offer and therefore a rejection of the government's offer mr palka's address is appeals_division - i r s richmond avenue suite houston texas the settlement agreement between you and the government will be consummated only upon the execution of the form 870-l ad by an authorized representative of the government as stated above the government's offer to settle the above-referenced cases including the penalty portion will expire on date this deadline will not be extended however if a partner of valley cable ltd properly accepts the offer by law you will be entitled to what is known as consistent settlement for a period of days after the government executes that partner's form 870-l ad i sincerely hope that this letter eliminates any confusion which may have been caused by the form letter as i am the attorney for the government i expect that you will consult someone before accepting my word for all of the above if you have any questions however please contact the undersigned when breese received the balboni letter he still was overseeing rdb's investment activities the partners of rdb met with william podsednik jr podsednik a certified_public_accountant who had advised them on various matters since to discuss what options were available and whether to accept respondent's proposal rdb through its partners decided to accept respondent's proposal mrs ray acting on behalf of rdb executed the form 870-l ad on date mrs ray executed the form 870-l ad because she held a majority interest in rdb rdb forwarded the executed form 870-l ad which applied to the and taxable years to redding who forwarded the document to respondent on date redding delivered to palka a letter dated date the relevant portion of the letter states dear mr palka attached are separate envelopes containing settlement acceptances for material redacted material redacted r d b investments ii send copies of each 870-l ad to me on behalf of victor m wilder as the tax_matters_partner so we can determine when each settlement is accepted and who remain partners for notice purposes etc on behalf of the tax_matters_partner send me a copy of the first settlement accepted by the i r s and your computation of the time period for tendering requests for consistent settlement offers i know several other of my clients do intend to accept but were not yet ready or able to submit an 870-l ad for various reasons redding also delivered to palka a cover letter dated date and the form 870-l ad executed by mrs ray as rdb's authorized representative the relevant portion of the cover letter states delivered by messenger mr peter palka appeals officer internal_revenue_service richmond avenue suite houston texas re valley cable ltd settlement acceptance r d b investments ii inc tin dear mr palka pursuant to mr balboni's letter of date enclosed is an executed form 870-l ad on behalf of the above-referenced taxpayers accepting the government's settlement offer please send me a copy of the fully executed l ad as soon as it is signed on behalf of the internal_revenue_service enclosed is my power_of_attorney please see that all further communication with the taxpayer regarding this matter is made through me respondent's authorized representative executed the form 870-l ad on date respondent assessed deficiencies in income taxes attributable to the settlement of the valley cable partnership items on date as to the rays' taxable years and respondent assessed a deficiency in income_tax attributable to the settlement of the valley cable partnership items on date as to the dominguezes' taxable_year respondent issued notices of deficiency dated date determining additions to tax attributable to the rays for the taxable years and respondent issued a notice_of_deficiency dated date determining additions to tax attributable to the dominguezes for the taxable_year on date the rays and dominguezes each made a payment in the amount of dollar_figure to respondent which was designated as a payment of income_tax for the taxable_year opinion under the tefra provisions the tax treatment of partnership items is decided at the partnership level in a unified partnership proceeding rather than separate proceedings for each partner 101_tc_365 and affected items items affected by the treatment of partnership items eg certain additions to tax can only be assessed following the conclusion of the partnership proceeding see sec_6225 87_tc_783 n the assessment of tax attributable to partnership items of a partnership subject_to the tefra provisions shall be made with respect to any partner during the period provided by sections a through f a settlement agreement converts partnership items to nonpartnership_items and the partner that enters into the settlement agreement is no longer treated as a party in the partnership proceeding sec_6226 sec_6231 the period for assessment shall not expire before year after the date on which the parties enter into a settlement agreement sec f rdb as a pass-thru_partner entered into a settlement agreement with respondent with respect to the partnership items of valley cable for the taxable years and the settlement agreement entered into by rdb binds indirect partners such as the rays and dominguezes with respect to the partnership items of valley cable sec c the dispute in these cases centers on when the parties entered into the settlement agreement petitioners argue that respondent made a settlement offer which they accepted when they delivered the executed form l ad to respondent on date respondent argues that the form 870-l ad embodies the settlement agreement and that the agreement became binding when executed by respondent's authorized representative on date respondent contends that the notices of deficiency dated date were issued prior to the expiration of the period of limitations we agree with respondent general contract law principles govern tax case settlements 52_tc_420 supplemented by 53_tc_275 smith v commissioner tcmemo_1991_412 where the intent of the parties to settle is evident and the terms of the settlement are otherwise ascertainable then a tax settlement agreement may be binding even if it consists only of letters of offer and acceptance 967_f2d_206 5th cir haiduk v commissioner tcmemo_1990_506 petitioners argue that the form 870-l ad is ambiguous as to which party is making an offer and which party is accepting the offer respondent argues that the form 870-l ad is not ambiguous and that it constitutes the settlement agreement between the parties contract law principles generally direct that we look within the four corners of the agreement unless it is ambiguous as to essential terms 100_tc_319 affd 47_f3d_168 6th cir petitioners contend that the form 870-l ad is ambiguous in that it sets forth two offers an offer to enter into a settlement agreement and an offer to waive the restrictions on the assessment and collection of any deficiency petitioners conclude that only the second offer is subject_to acceptance for the commissioner specifically petitioners argue the word offer in the second paragraph of the form 870-l ad refers to the last use of the word offer in the first paragraph which is the offer to waive the restrictions on assessment and collection simply stated this language meant that the assessment and collection of the agreed to liability could not take place until after the waiver of those restrictions was accepted on behalf of the commissioner fn ref omitted we find petitioners' interpretation unconvincing petitioners argue that the term undersigned as used in the form 870-l ad is ambiguous because the form 870-l ad contained a signature line for both the taxpayer and respondent's representative on date when mrs ray executed the form 870-l ad on behalf of rdb her signature was the only signature on the form 870-l ad and she became the undersigned we conclude that petitioners' arguments that the form 870-l ad is ambiguous are without merit petitioners argue that the palka and balboni letters constitute an offer and signing the form 870-l ad was the specified method for accepting that offer respondent argues that by signing the form 870-l ad petitioners extended an offer of settlement and respondent accepted petitioners' offer on date respondent contends that the balboni and palka letters solicited an offer from petitioners and set a deadline for petitioners to submit the settlement agreement to the appeals_office the parties do not dispute that an agreement was reached but they interpret differently the palka letter the form 870-l ad and the balboni letter to parallel their respective arguments as to when the agreement was reached the parties argue at length how we should interpret the balboni letter and specifically the sentence that reads the settlement agreement between you and the government will be consummated only upon the execution of the form 870-l ad by an authorized representative of the government the balboni letter must be read in light of the form l ad which contains the following the undersigned offers to enter into a settlement agreement this offer is subject_to acceptance for the commissioner unless and until it is accepted it will have no force or effect if this offer is accepted for the commissioner and date accepted for commissioner after considering the balboni letter and the language in the form 870-l ad we agree with respondent's interpretation the form 870-l ad provided that petitioners submit an offer to respondent see gillilan v commissioner tcmemo_1993_366 h graphics access ltd v commissioner tcmemo_1992_345 brookstone corp v united_states aftr 2d ustc par big_number s d tex affd without published opinion 58_f3d_637 5th cir petitioners' reliance on 967_f2d_206 5th cir is misplaced the court in treaty pines described the record as sparse but had before it the taxpayer's letter purporting to accept the commissioner's settlement offer and the internal revenue service's letter purporting to confirm that the taxpayer had accepted the original settlement offer id pincite nothing reveals that the taxpayers in treaty pines had before them a document such as the form 870-l ad that indicated no settlement would be reached until the 870-l ad was accepted by the commissioner the court held that the exchange of letters was sufficient to constitute a settlement agreement id pincite petitioners on the other hand were required to return the executed form 870-l ad to respondent petitioners complied with this requirement the language set forth in the form 870-l ad did not coincide with petitioners' interpretation of the balboni letter the document that petitioners argue constitutes an acceptance the form 870-l ad is replete with statements that rdb was submitting an offer to respondent that did not become binding until accepted by respondent after petitioners returned the executed form 870-l ad to respondent petitioners never received any confirmation analogous to the confirmation received by the taxpayers in treaty pines the terms of the form 870-l ad and the circumstances under which the palka and balboni letters were created and exchanged belie petitioners' interpretation of those documents there is no doubt that balboni was not precise in his use of the terms offer and acceptance however after reviewing the entire record we find that the parties entered into the settlement agreement on date when respondent's authorized representative executed the form 870-l ad as such we conclude that the notices of deficiency issued on date were issued prior to the expiration of the applicable_period of limitations to reflect the foregoing and the concessions by the parties decisions will be entered under rule
